Title: From Alexander Hamilton to William Newton, 16 November 1771
From: Hamilton, Alexander
To: Newton, William


Capt William Newton
St Croix Nov. 16. 177⟨1⟩
Here with I give you all your dispatches & desire youll proceed immediately to Curracoa. You are to deliver your Cargo there to Teleman Cruger Esqr. agreeable to your Bill Lading, whose directions you must follow in every respect concerning the disposal of your Vessell after your arrival. You know it is intended that you shall go from thence to the Main for a load of Mules & I must beg if you do, you’ll be very choice in Quality of your Mules and bring as many as your Vessell can conveniently contain. By all means take in a large supply of provendor. Remember you are to make three trips this Season & unless you are very diligent, you will be too late as our Crops will be early in.
Take care to avoid the Gaurda Costos. I place an intire reliance upon the prudence of your Conduct & am   Your very Hum Servt
For NC   AH
